                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

RUSSELL G,                                    )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 1:18-cv-02785-DLP-TWP
                                              )
ANDREW M. SAUL Commissioner of the            )
Social Security Administration,               )
                                              )
                           Defendant.         )

                                        JUDGMENT

      Pursuant to Fed. R. Civ. P. 58, the Court hereby ENTERS JUDGMENT in

favor of the Plaintiff, REVERSES the Commissioner’s decision, and REMANDS

this matter to the Agency for further proceedings, as authorized by sentence four of

42 U.S.C. § 405(g).

      So ORDERED.


       Date: 9/16/2019




Distribution:

All ECF-registered counsel of record via email
